Citation Nr: 0407982	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-48 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1944.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for arthritis of the spine.  By a July 
1998 decision, the Board determined that new and material 
evidence had been submitted, reopened the claim, and denied 
the claim on the merits.

The veteran appealed the Board's July 1998 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In June 1999, in response to a Joint Motion for 
Remand, the Court vacated the Board's denial of service 
connection for arthritis of the spine and remanded the claim.  
In December 1999, the Board remanded the claim to the RO for 
additional development, and, when the claim returned to the 
Board following that development, the Board again denied the 
claim for service connection on the merits, by a March 2003 
decision.  

The veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2003, in response to a Joint Motion for 
Remand, the Court vacated the Board's March 2003 decision, 
and remanded the claim to the Board.  

The Board's March 2003 decision noted that, in a June 2001 
letter, the veteran's attorney contended that the veteran's 
service-connected myositis should be recharacterized as left 
sacroiliitis, and the evaluation of that service-connected 
disability should include consideration of limitation of 
motion of the lumbar spine due to sacroiliitis.  The Board 
construed this argument as a claim for an increased 
evaluation for the service-connected disability, and referred 
that claim to the RO.  The claims files before the Board do 
not reflect that the RO has addressed the referred claim.  
Since the decision in which the referral was made has been 
vacated, the Board again REFERS this claim to the agency of 
original jurisdiction for action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion to Remand indicates that the notices 
provided to the veteran in this case do not meet the 
standards established by the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) [letter from VA to a claimant describing 
evidence potentially helpful to claimant but not mentioning 
who is responsible for obtaining such evidence did not meet 
the standard directed by the VCAA].  

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board will not now provide 
notifications to the veteran which would fulfill the 
requirements under the VCAA and Quartuccio for notice to the 
veteran.  In this case, the Board may not issue the notice 
directed by the Court's Order as to which portion of the 
information and evidence must be provided by the veteran and 
which portion would be obtained or provided by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims files and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to the claim on appeal.  See 
also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claim for service 
connection for arthritis of the spine, 
and notify the veteran as to which 
portion of the information and evidence 
he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop.  

The veteran should be specifically 
notified that he should submit or 
identify any evidence which is not 
already of record which he believes might 
be relevant to assist him in establishing 
his claim.  Advise the veteran that he 
may submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate his 
claims.  

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The AMC should afford the veteran 
another opportunity to submit alternative 
evidence regarding the etiology or onset 
of arthritis of the spine, including 
statements from co-workers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contention.  

3.  The veteran should be afforded the 
opportunity to identify any clinical 
evidence which might be relevant to his 
claim which has not already be associated 
with the record, including evidence from 
any VA facility.

The AMC should obtain the VA clinical 
records from each facility at which the 
veteran has been treated from February 
2002 to the present.

4.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for 
arthritis since February 2002.  Clinical 
records from each private provider or 
treating facility identified from 
February 2002 to the present should be 
obtained.

5.   If, after review of additional 
evidence submitted or identified 
following the notice described above, the 
AMC determines that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

6.  After all necessary development 
described above has been conducted, the 
AMC should review the claims files in 
light of the provisions of the VCAA and 
any guidance issued regarding any VA 
duty, including notice or duty to assist, 
under the VCAA, to assure that each 
provision has been met to the extent 
possible.  The veteran's claim should 
then be readjudicated.  

7.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


